FILED
                               FOR PUBLICATION                                NOV 21 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RICHARD DALE STOKLEY,                            No. 09-99004

               Petitioner - Appellant,           D.C. No. 4:98-CV-00332-FRZ
                                                 District of Arizona,
  v.                                             Tucson

CHARLES L. RYAN,
                                                 ORDER
               Respondent - Appellee.



Before: McKEOWN, PAEZ, and BEA, Circuit Judges.

       The Order issued on November 15, 2012, is withdrawn and an Amended

Order is filed concurrently with this order. With that amendment, Judges

McKeown and Bea vote to deny Stokley's petition for panel rehearing and Judge

Paez votes to grant the petition. No further petitions for panel rehearing will be

entertained.